Appeal from a judgment of the Wayne County Court (Stephen R. Sirkin, J.), rendered May 30, 2008. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1649him following a jury trial of criminal possession of stolen property in the third degree (Penal Law § 165.50). Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we further conclude that the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Contrary to defendant’s further contention, County Court’s Sandoval ruling did not constitute an abuse of discretion. “The record establishes that the court properly balanced the probative value of [defendant’s] prior convictions against the potential for undue prejudice” (People v Montgomery, 288 AD2d 909, 910 [2001], lv denied 97 NY2d 685 [2001]; see People v Hayes, 97 NY2d 203, 207-208 [2002]; People v Walker, 83 NY2d 455, 459 [1994]; People v Arguinzoni, 48 AD3d 1239, 1240-1241 [2008], lv denied 10 NY3d 859 [2008]), as well as the probative value of the facts underlying defendant’s prior youthful offender adjudication (see People v Greer, 42 NY2d 170, 176 [1977]; People v Duffy, 36 NY2d 258, 264 [1975], mot to amend remittitur granted 36 NY2d 857, 875 [1975], cert denied 423 US 861 [1975]; People v Colf, 286 AD2d 888, 889 [2001], lv denied 97 NY2d 655 [2001]). Present—Scudder, PJ., Hurlbutt, Martoche, Smith and Centra, JJ.